Title: To Benjamin Franklin from Benjamin Webb, 27 December 1781
From: Webb, Benjamin
To: Franklin, Benjamin


Dear Sir!
Pent decr. 27th: 1781.
Having so convenient an Opportunity to pay my Respects to you through the Gentleman who is so Kind to deliver this into your Hands (Mr Pigott) I could not help embracing It—as more expressive of that Respect & Honour I have ever held your Character in—& which no Subsequent Circumstances have diminished in my Opinion—but Otherwise.
You have probably heard long since through our mutual Friend Dr. Price, that I was with my eldest Boy in Switzerland. His dear Mother (Mr. Curteis’s daughter) who you will recollect has partaken of the pleasures of your Society has been never well in Health since the birth of my youngest Son, now seven years old. Indeed her disorder has render’d her incapable of further Happiness from Society at present—But she is not unhappy in herself—Which is One Comfort in hand—and the Hope of her restoration, as she is still young—will I trust prove Another, in Reversion.—
Pray excuse that my former Acquaintance with you in the more private Walks of Life, has induced me thus to interupt you, when your Time & attention is employ’d about & actually a Sharer in, deciding the Fate in order to promote the Happiness of Millions—born & unborn. I am with the highest Respect Dear Sir Yr most obed: hble Servant
Benj. Webb

Hitherto I have lived in Basil Canton with my dear Boy in the most retired way—but at present by the very friendly politeness of Mr. Pigott I am at his House. One of the most delightful situated Villas certainly on this earthly Globe.

 
Notation: B. Webbe Pent Nov. 25. 1781.
